      Case 3:20-cv-00503-HTW-LGI Document 10 Filed 10/12/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

                                                )
REGIONS BANK,                                   )
                                                )
             Plaintiff                          )
vs.                                             )    Case No. 3:20-cv-503-HTW-LRA
                                                )
VICTORY PIPELINE, LLC;                          )
VICTOR P. SMITH; P.M. MCNAMES;                  )
FLORENCIO MATA, JR.; and                        )
JAMES B. FURRH, III,                            )
                                                )
             Defendants.                        )


      ANSWER AND AFFIRMATIVE DEFENSES OF VICTORY PIPELINE, LLC,
        P.M. McNAMES, FLORENCIO MATA, JR. and JAMES B. FURRH, III


       COME NOW Victory Pipeline, LLC, P.M. McNames, Florencio Mata, Jr. and James B.

Furrh, III (the “Defendants”), by and through counsel, and file this Answer and Affirmative

Defenses (the “Answer”) to the Complaint [Dkt. No. 1] filed against them herein by Regions

Bank (“Plaintiff”), and would show unto the court the following:

                             FIRST AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim against the Defendants for which relief may or can be

granted and should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

                            SECOND AFFIRMATIVE DEFENSE

       Defendants assert all defenses available to them under Fed.R.Civ.P. 8.
       Case 3:20-cv-00503-HTW-LGI Document 10 Filed 10/12/20 Page 2 of 5




                              THIRD AFFIRMATIVE DEFENSE

       Defendants deny all other material allegations contained in the Complaint to the extent

that they are not expressly admitted hereinafter.

                                               ANSWER

       With respect to the identically numbered paragraphs of the Complaint, Defendants

respond as follows:

                                               Parties

       1.      Defendants are without sufficient information to admit or deny the allegations

contained in ¶ 1 of the Complaint and therefore deny the same.

       2.      Defendants admit the allegations contained in ¶ 2 of the Complaint.

       3.      Defendants are without sufficient information to admit or deny the allegations

contained in ¶ 3 of the Complaint and therefore deny the same.

       4.      Defendants admit the allegations contained in ¶ 4 of the Complaint.

       5.      Defendants deny the allegations contained in ¶ 5 of the Complaint. Defendant

Mata is a resident of the State of Colorado.

       6.      Defendants admit the allegations contained in ¶ 6 of the Complaint.

                                     Jurisdiction and Venue

       7.      Defendants deny the allegations contained in ¶ 7 of the Complaint.

       8.      Defendants admit the allegations contained in ¶ 8 of the Complaint.




                                                    2
      Case 3:20-cv-00503-HTW-LGI Document 10 Filed 10/12/20 Page 3 of 5




                                              Facts

A.     The Victory Loan.

       9.      Defendants respond to the allegations contained in ¶ 9 of the Complaint by stating

that the referenced documents speak for themselves.

       10.     Defendants respond to the allegations contained in ¶ 10 of the Complaint by

stating that the referenced documents speak for themselves.

       11.     Defendants respond to the allegations contained in ¶ 11 of the Complaint by

stating that the referenced documents speak for themselves.

       12.     Defendants respond to the allegations contained in ¶ 12 of the Complaint by

stating that the referenced documents speak for themselves.

       13.     Defendants respond to the allegations contained in ¶ 13 of the Complaint by

stating that the referenced documents speak for themselves.

       14.     Defendants deny the allegations contained in ¶ 14 of the Complaint as stated.

       15.     Defendants respond to the allegations contained in ¶ 15 of the Complaint by

stating that the referenced documents speak for themselves.

       16.     Defendants are without sufficient information to admit or deny the allegations

contained in ¶ 16 of the Complaint and therefore deny the same.

B.     The Smith Loan.

       17.     The allegations contained in ¶ 17 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       18.     The allegations contained in ¶ 18 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.




                                                3
       Case 3:20-cv-00503-HTW-LGI Document 10 Filed 10/12/20 Page 4 of 5




       19.     The allegations contained in ¶ 19 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       20.     The allegations contained in ¶ 20 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       21.     The allegations contained in ¶ 21 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       22.     The allegations contained in ¶ 22 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       23.     The allegations contained in ¶ 23 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

C.     Requests for Relief.

       24.     Defendants incorporate their responses to ¶¶ 1- 23 of the Complaint in response to

the allegations contained in ¶ 24 of the Complaint.

       25.     Defendants deny the allegations contained in ¶ 25 of the Complaint.

       26.     The allegations contained in ¶ 26 of the Complaint are not directed at Defendants

and therefore no response from any of them is called for.

       Defendants deny the allegations contained in the unnumbered paragraph of the Complaint

beginning with the word “WHEREFORE” and deny that Plaintiff is entitled to any relief. To the

extent not otherwise admitted, Defendants deny any and all other allegations of the Complaint.




                                                4
       Case 3:20-cv-00503-HTW-LGI Document 10 Filed 10/12/20 Page 5 of 5




       THIS the 12th day of October, 2020.

                                             Respectfully submitted,

                                             VICTORY PIPELINE, LLC;
                                             P.M. McNAMES, FLORENCIO MATA, JR. and
                                             JAMES B. FURRH, III


                                             By: /s/ Douglas C. Noble

                                             Douglas C. Noble, MS Bar No. 10526
                                             McCraney | Montagnet | Quin | Noble PLLC
                                             602 Steed Road • Suite 200
                                             Ridgeland, Mississippi 39157
                                             Telephone: (601) 707-5725
                                             Facsimile: (601) 510-2939
                                             Email: dnoble@mmqnlaw.com




                                CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing pleading was filed electronically through the
Court’s CM/ECF system and served electronically on all parties enlisted to receive service
electronically.

               SO CERTIFIED, this the 12th day of October, 2020.



                                                       /s/ Douglas C. Noble




                                                5
